689 N.W.2d 229 (2004)
PEOPLE
v.
HENDRIX
No. 126834.
Supreme Court of Michigan.
November 29, 2004.
SC: 126834, COA: 245354.
On order of the Court, the application for leave to appeal the July 8, 2004 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we MODIFY in part the judgment of the Court of Appeals. Former MCL 257.625(8)(c) [now MCL 257.625(9)(c)] provides two alternate mandatory minimum sentences, either of which may be imposed. The provisions of MCL 769.34, including MCL 769.34(2), apply to a sentence imposed under MCL 257.625(9)(c). The Court of Appeals erred to the extent it concluded otherwise. In all other respects the application is DENIED as moot due to the circumstances of defendant's sentence, including the fact that defendant has been discharged from probation.